Citation Nr: 1618480	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-12 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board acknowledges that appeals have been perfected but not yet certified to the Board regarding the issues of entitlement to service connection for tinnitus and ischemic heart disease (IHD).  As will be discussed herein, the RO is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2012 substantive appeal regarding the issues of entitlement to service connection for tinnitus and IHD, the Veteran requested a hearing before the Board at a local VA office.  In his March 2014 substantive appeal regarding the issue of entitlement to an increased rating for PTSD, the Veteran indicated that he did not want a hearing before the Board.  In an April 2016 written correspondence, the Veteran's representative clarified that the Veteran wished to testify at a video conference hearing before the Board with regard to all issues currently pending before the Board.  As such, a remand is necessary in order to afford the Veteran the opportunity to present testimony before the Board at a video conference hearing.  See 38 C.F.R. § 20.700 (2015).

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a video conference hearing before a Veterans Law Judge.  The RO must notify the Veteran and his representative of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




